Citation Nr: 1648245	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  13-25 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for Type II diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

3. Entitlement to service connection for an artery or vein condition, to include as due to herbicide exposure.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.

6. Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to Type II diabetes mellitus.

7. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to Type II diabetes mellitus.

8. Entitlement to service connection for right leg amputation, to include as secondary to Type II diabetes mellitus.

9. Entitlement to service connection for erectile dysfunction, to include as secondary to Type II diabetes mellitus.  

10. Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania denying entitlement to service connection for the disorders listed above.

In the July 2011 rating decision, the RO denied the claim of entitlement to service connection for diabetes mellitus to include on the basis of exposure to herbicides, The Veteran's representative submitted a statement again requesting service connection for diabetes mellitus, type II, due to Agent Orange exposure in June 2012, i.e., within one year of the notice of the July 2011 rating decision.  The Board has construed this submission as a timely notice of disagreement as to the July 2011 rating decision in which service connection for diabetes mellitus was denied.  Thus, this issue will be reviewed on a de novo basis.  The May 2013 rating decision continued the denial of service connection for diabetes mellitus, as well as denying the remaining issues on appeal as outlined above.

The Board notes that the Veteran's formal appeal was filed in January 2015.  In a February 2015 deferred rating decision, the AOJ accepted the untimely January 2015 formal appeal to replace a September 2013 formal appeal that was apparently lost, and the appeal was subsequently certified to the Board for further appellate review.  Given that it appears that the Veteran's original formal appeal was timely, and that regardless, VA has taken significant actions leading the Veteran to believe his appeal has been perfected, the Board finds that VA has waived any objection to an untimely substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  On the foregoing basis, the Board finds that the AOJ has taken jurisdiction over the matters on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Conditions Claimed as Due to Herbicide Exposure

A review of the claims file reveals that aside from the Veteran's DD 214 and a few personnel records mixed in with the Veteran's service treatment records, it appears that the Veteran's complete personnel records have not been associated with the claims file.  The Board notes that a September 2012 response from the service VA Agent Orange team indicates that regarding the use of tactical herbicides, the Department of Defense information provided to VA does not contain any herbicide test, storage, or use sites on Guam and that no evidence can be provided to support the claim of exposure on Guam.  However, the AOJ did not request verification of direct herbicide exposure (tactical or non-tactical) during the eighteen months the Veteran served in Guam from the Joint Services Records Research Center (JSRRC), as raised by his August 2013 NOD.  See BVA Manual, M-21, IV.ii.H.7.a.  In that statement, it is contended that during the period the Veteran was stationed in Guam, he worked around airplanes that carried and/or transported Agent Orange and he was exposed to herbicides that were actually used on Guam.  Evidence of record indicates that the Veteran worked as a fueling equipment and hydrant system operator.  Once the Veteran's complete service personnel records are obtained, an attempt should be made to investigate all of the Veteran's specific allegations.  Accordingly, remand of all service connection claims due to herbicide exposure is required.

II. Conditions Claimed as Secondary to Type II Diabetes Mellitus

Because the Veteran's cl aims for service connection for bilateral peripheral neuropathy, right leg amputation, and erectile dysfunction are predicated on a theory of secondary service connection due to Type II diabetes mellitus, and the Veteran's service connection claim for Type II diabetes mellitus will have a substantial effect on the merits of these secondary claims, these claims are inextricably intertwined with the Veteran's Type II diabetes mellitus claim, and therefore must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

III. Bilateral Hearing Loss and Tinnitus

A review of the record reveals that the Veteran was provided a VA examination assessing his hearing loss and tinnitus in June 2012.  Although the examiner noted that the Veteran left ear did not exhibit sensorineural hearing loss within the definition of an impaired hearing disability for VA compensation purposes and could not provide a non-speculative opinion with regard to the Veteran's right ear sensorineural hearing loss, a review of the claims file reveals that there may be outstanding VA treatment records with regard to the Veteran's bilateral sensorineural hearing loss.  Accordingly, remand of this claim is necessary for collection of these outstanding relevant treatment records.

Additionally, a review of the June 2012 VA examination report reveals that the examiner noted that the Veteran has no residual hearing in his right ear, and that the Veteran was unable to provide her with relevant information as to the onset and circumstances of this hearing loss.  These facts provided some of the supporting rationale for why the examiner could not provide an etiology opinion with regard to the Veteran's right ear sensorineural hearing loss.  Additionally, a March 2015 treatment record indicates that the Veteran was diagnosed with "sudden" sensorineural hearing loss in his right ear in May 2003, and a formal diagnosis is elsewhere noted in the Veteran's treatment records in June 2003.  Accordingly, after collection of the Veteran's VA treatment records, the Veteran's claims file should be returned to the June 2012 VA examiner for a supplemental opinion.

As for the Veteran's tinnitus claim, the June 2012 VA examiner attributed the Veteran's tinnitus to his sensorineural hearing loss.  Accordingly, the Veteran's tinnitus claim is inextricably intertwined with his bilateral hearing loss claim, and remand of that claim is also required.  See id.


IV. Acquired Psychiatric Disorder to Include PTSD

A review of the Veteran's VA treatment records reveals that the Veteran has been diagnosed with depression.  Additionally, a March 2013 VA treatment record notes symptoms consistent with PTSD, and the Veteran was provisionally diagnosed with an adjustment disorder with anxiety and depression in April 2013.  Accordingly, remand of this claim is required for provision of a VA examination and etiology opinion to determine whether the Veteran's current mental health symptoms are related to his active duty service. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a release form for any outstanding private medical records pertinent to his disabilities currently on appeal.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain any of the Veteran's outstanding Coatesville VA Medical Center treatment records from 1991 onwards and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3. Obtain the Veteran's complete personnel records and associate those records with the claims file (some are of record and combined with the service treatment records).  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

4. Then, contact the appropriate service department entity to include JSRRC, if appropriate, to attempt to verify any tactical or non-tactical herbicide that Veteran may have been exposed to during service.  The AOJ should specifically investigate the Veteran's assertion that he worked around airplanes that carried and/or transported Agent Orange and that he was exposed to herbicides that were actually used on Guam.  Evidence of record indicates that the Veteran worked as a fueling equipment and hydrant system operator.  If the search for corroborating records leads to negative results, a formal finding as to the unavailability of records must be made.  Notify the Veteran and allow him the opportunity to respond.

5. After the Veteran's outstanding VA treatment records have been collected, return the Veteran's claims file to the examiner who conducted the Veteran's June 2012 hearing loss and tinnitus examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

a. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The June 2003 diagnosis of sudden sensorineural hearing loss of the right ear noted in the Veteran's VA treatment records

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's bilateral hearing loss: (1) began during active service; (2) is related to any in-service incident; or (3) began within one year after discharge from active service. 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. Schedule the Veteran for an examination with an appropriate clinician to determine the etiology of any acquired psychiatric disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must diagnose any acquired psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder(s) is/are caused by, incurred in, or otherwise related to any incident of active duty service.
c. The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





